142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Dennis Eugene HEARRON, Defendant-Appellant.
No. 97-10401.DC No. CR 91-392-2-JMR.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998**.Decided April 28, 1998.

Appeal from the United States District Court for the District of Arizona John M. Roll, District Judge, Presiding.
Before BRUNETTI, T.G. NELSON, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Dennis Eugene Hearron appeals the sentence imposed after he moved for sentence reduction pursuant to 18 U.S.C. § 3582(c)(2).  He contends that at resentencing, the district court erred by refusing to depart downward on the basis of his post-conviction rehabilitation.  We lack jurisdiction to review the district court's discretionary decisions not to depart and not to reduce Hearron's sentence.  See United States v. Lowe, No. 96-50397, slip op. 1489, 1494-96 (9th Cir.  Feb. 18, 1998).  Accordingly, we dismiss the appeal.


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3